Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 04/28/2020.
Claims 1-19 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szczeszynski et al. (Pub. No. 2014/0312914 A1).

Regarding claims 1, 4, 5, 9, and 17, Szczeszynski discloses:


An electrochemical cell charging system (see Fig. 1 and 3), comprising: 
a string of series-connected electrochemical cells (see Fig. 1 and 3, string of series connected cells 22, 28....)  comprising 
a plurality of electrochemical cells, each of the plurality of electrochemical cells including a cathode and an anode (see Fig. 1 and 3, cell 22, 28...); 
a multiplexer including a plurality of electrochemical cell terminal inputs, two outputs (see Fig. 1 and 3, plurality inputs from series cells, two output form multiplexer 14), and multiplexer control inputs, the plurality of electrochemical cell terminal inputs of the multiplexer respectively electrically connected to the cathode and the anode of each of the plurality of electrochemical cells (see Fig. 1 and 3, plurality inputs from series cells, two output form multiplexer 14, see par [0033-0034]), 
the two outputs respectively electrically connected to an electrochemical cell cathode node and an electrochemical cell anode node, the multiplexer configured to selectively electrically connect the cathode of a selected electrochemical cell to the electrochemical cell cathode node and the anode of the selected electrochemical cell to the electrochemical cell anode node responsive to multiplexer control signals received at the multiplexer control inputs (see Fig. 1 and 3, plurality inputs from series cells, two output form multiplexer 14, see par [0033-0034], see par [0036], [0039] and [0059]); 
a flying capacitor including a first terminal and a second terminal (see Fig. 1 and 3, fly capacitor 302); 
a first set of switches including a first switch and a second switch, the first switch configured to selectively electrically connect the electrochemical cell cathode node to the first terminal of the flying capacitor (see Fig. 3, first switch 300, second switch 304, fly capacitor 302), 
the second switch configured to selectively electrically connect the electrochemical cell anode node to the second terminal of the flying capacitor (see Fig. 3, first switch 300, second switch 304, fly capacitor 302);  
22a grounded capacitor including a third terminal and a fourth terminal, the fourth terminal electrically connected to a reference voltage potential node (see Fig. 3, ground capacitor 310, reference voltage potential node 210);
 a second set of switches including a third switch and a fourth switch, the third switch configured to selectively electrically connect the first terminal of the flying capacitor to the third terminal of the grounded capacitor (see Fig. 3, third switch 306, fourth switch 308 ground capacitor 310, fly capacitor 302), the fourth switch configured to selectively electrically connect the second terminal of the flying capacitor to the fourth terminal of the grounded capacitor (see Fig. 3, third switch 306, fourth switch 308 ground capacitor 310, fly capacitor 302); and
 a controller including an analog to digital converter input electrically connected to the third terminal of the grounded capacitor (see Fig. 1, 36 and ADC 32).
Regarding claim 2, Szczeszynski discloses:

further comprising a controller including an analog to digital converter input electrically connected to the third terminal of the grounded capacitor (see Fig. 1, 36 and ADC 32).

Regarding claim 3, Szczeszynski discloses:
wherein the controller is configured to control the first set of switches and the second set of switches to alternatingly close the first set of switches and the second set of switches such that the flying capacitor is alternatingly electrically connected to the electrochemical cell cathode node and the electrochemical cell anode node and to the third terminal and the fourth terminal of the grounded capacitor (see par [0060-0070], selectively switching).

Regarding claims 6 and 10, Szczeszynski discloses:
further comprising a controller electrically connected to the multiplexer, the controller configured to control the multiplexer to selectively electrically connect a cathode and an anode of each of the electrochemical cells, one at a time, to the electrochemical cell cathode node and the electrochemical cell anode node, respectively (see Fig. 1 and 3, see par [0033-0036]).

Regarding claim 7, Szczeszynski discloses:
wherein the controller is further configured to control switching of the first set of switches and the second set of switches (see par [0060-0070], selectively switching).

Regarding claim 8, Szczeszynski discloses:
wherein the reference voltage potential node is electrically connected to a ground terminal of the measurement circuit (see Fig. 3, reference voltage potential node 210).

Regarding claim 11, Szczeszynski discloses:
wherein the controller is configured to control the first set of switches and the second set of switches to alternatingly close the first set of switches and the second set of switches so as to provide a cell voltage potential difference across the selected electrochemical cell to the analog to digital converter input (see Fig. 3A-3C, see par [0060-0070] voltage across ....).

Regarding claim 12, Szczeszynski discloses:
wherein the controller is configured to balance charging of the plurality of electrochemical cells (see par [0047], voltage across floating capacitor 200 becomes equal to the difference between the voltage at the negative terminal of battery 28....).

Regarding claim 13, Szczeszynski discloses:
wherein the reference voltage potential node is electrically connected to a ground node of the electrochemical cell charging system (see Fig. 3, reference voltage potential node 210).

   Regarding claim 14, Szczeszynski discloses:
wherein the controller is configured to sample, at the analog to digital converter input, a cell voltage potential corresponding to a cell voltage potential difference of the selected electrochemical cell (see par [0036-0037], ADC may convert battery voltage signal 30 to digital....).

   Regarding claim 15, Szczeszynski discloses:
wherein the controller is configured to generate switch control signals configured to control switching of the first set of switches and the second set of switches (see Fig. 3A-3C, see par [0060-0070] voltage across ....).

   Regarding claim 16, Szczeszynski discloses:
wherein the controller is configured to provide the switch control signals from complimentary waveform generator pins of the controller (see Fig. 1, wherein configure to provide the switch control signals from complimentary waveform generator pins of the processor is well known, because switch control signal is a waveform signals).

   Regarding claims 18 and 19, Szczeszynski discloses:
further comprising controlling, with the controller, charging of the selected electrochemical cell based at least in part on the sampled cell voltage potential (see par [0043], [0058-0059], the sample and hold buffer 214 can sample the voltage across capacitor 202....).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851